DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are currently pending in the application; of these, claims 1, 11, and 16 are independent.  All of the currently pending claims have been examined in the present Office action.

Specification
3.	The disclosure is objected to because of the following informalities:
In paragraph [0063] (fifth line), it appears that “channel extensions 214” should read “channel extensions 244 (see the second line of paragraph [0063]).
In the paragraph [0095] (lines 1-2), the reference to “the tool 1408 illustrated in perspective view in Fig. 16” appears to be in error; the tool in Fig. 16 is labeled “1608”, not “1408”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the recitation “thermally stable ultrahard material” is indefinite.  There is no description in either the claims or the written specification detailing what is meant by “thermally stable”.  Also, the term “stable” is a relative term which further renders the claim indefinite. The term “stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In lines 1-2 of claim 13, the recitation “the at least one tool being oriented a longitudinal axis” does not read properly, such that it is unclear what relationship between the tool and the longitudinal axis is intended.
In line 1 of claim 18, the recitation “The method of claim 16, curing the matrix precursor” does not read properly.  It is not clear whether this is referring to a previously-recited “curing” step or is introducing a new one.
The lined-through temperature at the end of claim 18 appears to be in error; it is not clear what is intended by this notation.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claims 1-3, 5-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majagi et al., U.S. Patent Application Publication No. 2009/0256413 (“Majagi”)
Majagi discloses a tool (see, e.g., the cutting bit 50 in Figs. 2, 2B) for removing material, the tool comprising: 
a body (axial rearward portion 54) having a forward portion (conically-shaped portion 62) and an opposing rear portion (adjacent axial rearward end 58); 
an ultrahard insert 73 including an ultrahard material (Majagi [0047]: “A hard insert 73, which can comprise a superhard material such as, for example, polycrystalline diamond ...”), the ultrahard insert positioned proximate the forward portion (see Figs. 2, 2B); and 
a matrix (axial forward portion 64; see Majagi [0045]: “... the axial forward portion 64 is made of the hard component-matrix composite material ...”) contacting the body (i.e., the axial rearward portion 54) and the ultrahard insert 73 (see Figs 2, 2B), the matrix being mechanically interlocked with the body (due to the indentations in the body forward portion 62 resulting from the saw-tooth configuration of the interface 71; see Fig. 2B) and at least a portion of the matrix being positioned circumferentially around at least a portion of the forward portion of the body (see Figs. 2, 2B).
With respect to claim 2, the Majagi insert 73 is an apexed insert (see Fig. 2).
With respect to claim 3, Majagi discloses that the matrix may include a ceramic material (see claim 2). 
With respect to claim 5, Majagi discloses that the matrix material includes ultrahard particulates distributed therein (i.e. discrete hard constituents that may include, for example, cemented carbides or sintered cemented tungsten carbide; see claim 2).
With respect to claim 6, each of the Majagi indentations in the saw-tooth interface 71 is considered to be a channel extending from an outer surface of the forward portion (i.e., the conically-shaped portion 62) radially inward toward a longitudinal axis of the tool and at least a portion of the matrix is positioned in the channel (see Figs. 2, 2B).
With respect to claim 7, at least one of the walls of each of the Majagi indentations is arranged within the angle range recited (see Fig. 2B).
With respect to claim 8, each of the Majagi indentations in the saw-tooth interface 71 is considered to constitute a recess that is circumferential about the forward portion (i.e., the conically-shaped portion 62) and at least a portion of the matrix is positioned in the recess (see Fig. 2B).
With respect to claim 9, the Majagi body includes steel (see [0045]: “In this specific embodiment, the axial rearward portion 54 is made of steel ...”).
With respect to claim 10, Majagi discloses a mechanical connector (resilient retainer 63; Fig. 2) at the rear portion.

With respect to independent claim 11, Majagi further discloses:
a degradation tool configured to degrade material (e.g., a driven drum of a road planing application; see [0002]); and 
a plurality of tools selectively connectable to the degradation tool (see Majagi [0002]: “... a driven drum carries a plurality of holders, each of which in turn, carries a cutting bit]).
Further, the Majagi matrix (i.e., the axial forward portion 64; Fig. 2) is connected to the ultrahard insert 109 (see Fig. 2).

With respect to claim 12, Majagi discloses that the degradation tool may be a rotary drum configured to rotate about a rotational axis, and at least a portion of the at least one tool being positioned radially outside of the rotary drum relative to the rotational axis (Majagi [0002]: “... a driven drum carries a plurality of holders, each of which in turn, carries a cutting bit. The drum drives the cutting bit into impingement with the earth strata (e.g., asphaltic material of a highway) thereby breaking or disintegrating the earth strata into pieces”).
With respect to claim 14, Majagi discloses the tool being selectively connectible to the rotary drum by a mechanical connector at the rear portion of the body (see resilient retainer 63; Fig. 2).
With respect to claim 15, the previously-described Majagi indentations resulting from the saw-tooth configuration of the interface 71 (Fig. 2B) are considered to constitute a mechanical interlocking feature.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Majagi as applied to claim 1 above, and further in view of Bell, U.S. Patent Application Publication No. 2013/0207445.
As discussed above, Majagi discloses all of the limitations of claim 1.  Majagi does not, however, disclose that the insert includes a thermally stable material, as recited in claim 4.
In the same field of endeavor, Bell discloses a cutting tool (mining pick 10; Fig. 1) having an ultrahard insert (cutting element 14).  Bell teaches providing the insert as a thermally stable silicon carbide diamond composite (SCDC) (see paragraph [0072]).  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Bell, to provide the Majagi insert as a thermally stable ultrahard insert, in order to make the insert more durable during use.

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Majagi as applied to claim 12 above, and further in view of Sulosky et al., U.S. Patent No. 5,536,073 (“Sulosky”).
As discussed above, Majagi discloses all of the limitations of claim 12.  Majagi does not, however, disclose the specific angular orientation recited in claim 13.
In the same field of endeavor, Sulosky discloses a rotary drum (Fig. 2) for a road milling machine (see Fig. 1).  The drum carries a plurality of bit assemblies (e.g., the bit assembly 38 in Fig. 2) and Sulosky teaches orientating the cutting bit of each assembly at an angle of attack “alpha” of 40 degrees (measured from the tangent direction; see Fig. 2).  This equates to an angle of 50 degrees measured from the drum radial.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Sulosky, to orient the Majagi tool at an angle of 50 degrees relative to the radial direction, in order to adopt an efficient angle of attack for the cutting tool.

14.	Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Majagi et al., U.S. Patent Application Publication No. 2009/0256413 (“Majagi”) in view of Bell, U.S. Patent Application Publication No. 2013/0207445.
Majagi discloses a tool (see, e.g., the cutting bit 50 in Figs. 2, 2B) including a body (axial rearward portion 54) having a forward portion (conically-shaped portion 62) including a mechanical interlocking feature in the body (i.e., the indentations resulting from the saw-tooth configuration of the interface 71; see Fig. 2B).  An ultrahard insert 73 including an ultrahard material (Majagi [0047]: “A hard insert 73, which can comprise a superhard material such as, for example, polycrystalline diamond ...”) is located proximate the forward portion 62 (see Fig. 2).  Majagi further discloses a matrix (axial forward portion 64; see Majagi [0045]: “... the axial forward portion 64 is made of the hard component-matrix composite material ...”) filling a first space in the at least one interlocking feature (see Fig. 2B) and a second space outside the body (e.g., the area between the forward portion 62 and the insert 73; see Fig. 2).  Majagi discloses forming the tool by filling a matrix precursor in the first and second spaces and then curing the matrix precursor to form the matrix (Majagi [0048]: “In such an arrangement, one could position the steel axial rearward portion 54 in a mold and position the components of the hard component-matrix composite about the conical portion 62 of the axial rearward portion 54 and then infiltrate the same so as to metallurgically join the axial forward portion 64 to the axial rearward portion 54”).  Majagi does not, however, specifically disclose including the insert 109 in this process (instead, Majagi discloses adding the insert at a later time by brazing or the like; see [0047]).
In the same field of endeavor, Bell discloses a cutting tool (mining pick 10; Fig. 1) having an ultrahard insert (cutting element 14) fixed within a body 12 formed from a metal matrix composite (see [0058]).  Bell teaches mounting the cutting element 14 within the matrix body 12 by disposing a precursor matrix powder in a mould of complementary shape to at least a portion of the body 12, placing the cutting element within the mould in contact with the powder, and heating the mould in a furnace to form the metal matrix composite holding the insert (see [0069]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Bell, to also include the insert in the Majagi mold when forming the Majagi tool, in order to avoid an extra process step that would otherwise be needed to attach the insert.
With respect to claim 17, as discussed above, both Majagi and Bell disclose using a mold.
With respect to claim 18, Bell discloses that the temperature of the furnace is typically in the range of 900 - 1200 degrees centigrade (i.e., between about 1652 - 2192 degrees Fahrenheit) and lists a specific example in which furnace temperature is around 1050 centigrade (i.e., around 1922 degrees Fahrenheit).  See Bell [0069].
With respect to claim 20, Majagi discloses that the matrix may include a ceramic material (see claim 2).

15.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Majagi and Bell as applied to claim 16 above, and further in view of Bao et al., U.S. Patent Application Publication No. 2011/0052803 (“Bao”).
As discussed above, the combination of Majagi and Bell discloses all of the limitations of claim 16.  The combination does not, however, specifically disclose the use of a carbonate binder, as recited in claim 19.
Bao discloses a method of forming a polycrystalline ultra-hard material in an HTHP process (see abstract).  Bao teaches the use of a carbonate (e.g., ammonium hydrogen carbonate) as a precipitant (see [0067]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Bao, to include a carbonate as a precipitant or binder in the process of Majagi, as modified by Bell, in order to facilitate the metal matrix formation.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hall discloses a cutting tool having a composite matrix material (e.g., 208; Fig. 9) engaged with interlocking features (spherical protrusions 901) on an outer surface 209 of tool body 201.  Jonker et al. discloses a pick assembly having an axis of its forward portion angled with respect to an axis of its rearward portion (see Fig. 4).

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                             
07 July 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672